
	
		II
		112th CONGRESS
		1st Session
		S. 511
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Blunt (for himself,
			 Mr. Kirk, Mr.
			 Wicker, Mr. Corker,
			 Mr. Coburn, Mr.
			 Lee, Mr. Sessions,
			 Mr. McConnell, Mr. Thune, Mr.
			 Cornyn, Mr. Hatch,
			 Mr. Ensign, Mr.
			 DeMint, Mr. Toomey,
			 Mr. Kyl, Mr.
			 McCain, Mr. Alexander,
			 Mr. Hoeven, Mr.
			 Johnson of Wisconsin, Mr.
			 Coats, Mr. Boozman,
			 Mr. Chambliss, Mr. Rubio, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Crapo, Mr.
			 Roberts, Mr. Lugar,
			 Mr. Cochran, Mr. Barrasso, Mr.
			 Grassley, Mr. Portman,
			 Ms. Murkowski, Mr. Risch, Ms.
			 Ayotte, Mr. Brown of
			 Massachusetts, Mr. Shelby,
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to provide for a reduction in
		  the number of boutique fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Boutique Fuel Reduction Act of
			 2011.
		2.Reduction in
			 number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act
			 (42 U.S.C. 7545(c)(4)(C)) is amended—
			(1)in clause
			 (ii)(II), by inserting an unexpected problem with distribution or
			 delivery equipment that is necessary for the transportation or delivery of fuel
			 or fuel additives, after equipment failure,;
			(2)by redesignating
			 the second clause (v) (relating to the authority of the Administrator to
			 approve certain State implementation plans) as clause (vi); and
			(3)in clause (vi)
			 (as redesignated by paragraph (2))—
				(A)in subclause (I),
			 by striking fuels approved under and all that follows through
			 the end of the subclause and inserting fuels included on the list
			 published under subclause (II) (including any revisions to the list under
			 subclause (III)).;
				(B)by striking
			 subclause (III) and inserting the following:
					
						(III)Removal of
				fuels from list
							(aa)In
				generalThe Administrator, after providing notice and an
				opportunity for comment, shall remove a fuel from the list published under
				subclause (II) if the Administrator determines that the fuel has ceased to be
				included in any State implementation plan or is identical to a Federal fuel
				control or prohibition established and enforced the Administrator.
							(bb)Publication of
				revised listOn removing a fuel from the list under item (aa),
				the Administrator shall publish a revised list that reflects that
				removal.
							;
				and
				(C)by striking
			 subclause (IV) and inserting the following:
					
						(IV)No limitation
				on authorityNothing in subclause (I) or (V) limits the authority
				of the Administrator to approve a control or prohibition relating to any new
				fuel under this paragraph in a State implementation plan (or a revision to such
				a plan), if—
							(aa)the new fuel
				completely replaces a fuel on the list published under subclause (II)
				(including any revisions to the list under subclause (III)); and
							(bb)the
				Administrator, in consultation with the Secretary of Energy, publishes in the
				Federal Register, after providing notice and an opportunity for public comment,
				a determination that the control or prohibition will not cause any fuel supply
				or distribution interruption or have any significant adverse impact on fuel
				producibility in the affected area or any contiguous
				area.
							.
				
